UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                              Case No.: 1:19-cv-03118-PGG-BCM
Y AKOV GIN DIN,
                     Plaintiff,

V.


RECEIVABLES PERFORMANCE
MANAGEMENT, LLC; CREDENCE
RESOURCE MANAGEMENT, LLC;
EQUIFAX INFORMATION SERVICES,
LLC; and EXPERIAN INFORMATION
SOLUTIONS, INC.,
                 Defendants.
                                  ORDER FOR DISMISSAL

        Upon review of the Parties' Stipulation for Dismissal with prejudice of Defendant

Equifax Information Services, LLC and good cause appearing,

        IT IS ORDERED that the Stipulation is GRANTED.

        The above-entitled matter is hereby dismissed with prejudice as to Defendant

Equifax Information Services, LLC, with the parties to bear their own costs and attorneys'

fees.

        IT IS ORDERED


                                          PAUL GARDEPTH®


                                                                  3,
                                          United States District Judge
                                                     z.31,




                                           -1/1-
